ORDER

PER CURIAM.
Chad Mergelmeyer (“Mergelmeyer”) appeals from the judgment of the motion court denying his motion for post-conviction relief under Mo. R.Crim. P. 29.15 (2010) without an evidentiary hearing. Mergelmeyer was convicted of one count of first-degree involuntary manslaughter. This Court affirmed Mergelmeyer’s conviction on direct appeal in State v. Mergel*714meyer, 322 S.W.3d 633 (Mo.App. E.D.2010). Mergelmeyer filed a timely motion for post-conviction relief asserting, among other points, that he was denied due process of law because the State failed to disclose a witness statement in violation of Brady v. Maryland and that he received ineffective assistance of trial and appellate counsel. The motion court denied Mergel-meyer’s Rule 29.15 motion without an evi-dentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2) (2010).